DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2016/0072334 A1).
In regards to claim 1, Wu discloses, in figure 1, a wireless power transfer apparatus (100) comprising: a power transmitter (120) including a plurality of coils (Fig. 2, 221-228) and configured to transfer power through the plurality of coils (Par 0023); and a controller (130), wherein the controller is configured to: calculate a data value (Par 0025; identification signals) of a coil for at least some of the plurality of coils (Par 0025–0026), compare the calculated data values to one or more preset reference values (Par 0025; position lookup table) so as to obtain a comparison result (location information IM11-IM13; Par 0025-0028), and determine a position of an object in a charge region associated with the plurality of coils based on the comparison result (Par 0031).
In regards to claim 11, Wu discloses, in figure 1, a method of controlling a wireless power transfer apparatus including a plurality of coils (Par 0023), the method comprising: calculating a data value of a coil (Par 0025; identification signals) for at least some of the plurality of coils (Par 0025-0026); comparing the calculated data values to one or more preset reference values (Par 0025; position lookup . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0072334 A1).
In regards to claim 2, Wu discloses the wireless power transfer apparatus of claim 1 in figure 1, but does not clearly disclose wherein the controller is configured to: output a first signal through the plurality of coils, calculate a variation of current flowing in each of the plurality of coils according to the first signal, and determine the position of the object based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu by including wherein the controller is configured to: output a first signal through the plurality of coils, calculate a variation of current flowing in each of the plurality of coils according to the first signal, and determine the position of the object based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value in order to improve utilization convenience of the wireless charging device (Wu; Par 0035).
In regards to claim 6, Wu discloses the wireless power transfer apparatus of claim 1 in figure 1, but does not clearly disclose wherein the controller is configured to determine a moving direction of the object with respect to the current position of the object according to a preset reference, when the object is currently 37Attorney Docket No.: 2832-1052PUS1 positioned in the charge region, the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus.
However, Wu discloses in a different embodiment, in figure 4, wherein the controller is configured to determine a moving direction of the object with respect to the current position of the object according to a preset reference (IM41-IM43), when the object is currently37Attorney Docket No.: 2832-1052PUS1 positioned in the charge region (controller 440 controls the stepper motor 460 which determines a moving direction of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu by including wherein the controller is configured to determine a moving direction of the object with respect to the current position of the object according to a preset reference, when the object is currently 37Attorney Docket No.: 2832-1052PUS1 positioned in the charge region, the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus in order to improve utilization convenience of the wireless charging device (Wu; Par 0035). 
In regards to claim 12, Wu discloses the wireless power transfer apparatus of claim 11 in figure 1, but does not clearly disclose wherein the calculating of the data value comprises: outputting a first signal through the plurality of coils; and calculating a variation of current flowing in each of the plurality of coils according to the first signal, wherein the determining of the position of the object comprises determining the position of the object based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value.
However, Wu discloses in a different embodiment, in figure 4, wherein the calculating of the data value comprises: outputting a first signal (output of 440 and input of 450) through the plurality of coils (as discussed in Fig. 2, 221-228); and calculating a variation of current (resonant current) flowing in each of the plurality of coils according to the first signal (Par 0038), wherein the determining of the position of the object comprises determining the position of the object based on a comparison result (IM41-IM43; Par 0038) obtained by comparing a data value of the calculated variation of the current with a preset first reference value (IM41; Par 0038).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu by including wherein the calculating of the data 
In regards to claim 16, Wu discloses the wireless power transfer apparatus of claim 11 in figure 1, but does not clearly disclose determining a moving direction of the object with respect to the current position of the object according to a preset reference, when the object is currently positioned in the charge region, the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus.
However, Wu discloses in a different embodiment, in figure 4, determining a moving direction of the object with respect to the current position of the object according to a preset reference (IM41-IM43), when the object is currently positioned in the charge region (controller 440 controls the stepper motor 460 which determines a moving direction of the object; par 0040), the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus (Par 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu by including determining a moving direction of the object with respect to the current position of the object according to a preset reference, when the object is currently positioned in the charge region, the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus in order to improve utilization convenience of the wireless charging device (Wu; Par 0035).
Claims 3-5, 7-8, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0072334 A1) in view of Shahsavari et al. (US 2019/0074722 A1).
In regards to claim 3, Wu discloses the wireless power transfer apparatus of claim 1 and 2 in figure 4, but does not clearly disclose wherein the controller is configured to: calculate a quality factor of each of the plurality of coils when the object is 36Attorney Docket No.: 2832-1052PUS1 positioned in the charge region, and determine the position of the object based on a comparison result obtained by comparing a data value of the calculated quality factor with a preset second reference value.
However, Shahsavari discloses, in figure 1, wherein the controller (41) is configured to: calculate a quality factor of each of the plurality of coils (42) when the object is36Attorney Docket No.: 2832-1052PUS1 positioned in the charge region (Par 0055), and determine the position of the object based on a comparison result (IM41-IM43; Par 0038, as discussed in Wu) obtained by comparing a data value of the calculated quality factor with a preset second reference value (IM42; Par 0038 as discussed in Wu).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including wherein the controller is configured to: calculate a quality factor of each of the plurality of coils when the object is 36Attorney Docket No.: 2832-1052PUS1 positioned in the charge region, and determine the position of the object based on a comparison result obtained by comparing a data value of the calculated quality factor with a preset second reference value in order to determine the values of inductances and other measurements associated with the coils in the coil array and  to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0005, 0007) 
In regards to claim 4, Wu in view of Shahsavari discloses the claimed invention with respect to claim 3 above. Wu further discloses, in figure 4, wherein the controller (440) is configured to: determine whether the object is a wireless power reception apparatus that is a target of wireless power transfer 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including wherein the controller is configured to: determine whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on the data value of the calculated quality factor in order to determine the values of inductances and other measurements associated with the coils in the coil array and  to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0005, 0007).
In regards to claim 5, Wu in view of Shahsavari discloses the claimed invention with respect to claim 4 above. Wu further discloses, in figure 4, wherein the controller (440) is configured to: output a second signal (output of 440, input of 460) different from the first signal through the plurality of coils (as discussed in Fig. 2 221-228) when the object is determined to be the wireless power reception apparatus (41) (Par 0040), when a response signal to the second signal is received from the wireless power reception apparatus (Par 0041), calculate a signal intensity (location information; par 0038) of the response signal for each of the plurality of coils (Par 0038), and determine the position of the object based on a comparison result (IM41-IM43; par 0038) obtained by comparing a data value of the calculated signal intensity with a preset third reference value (IM43; par 0038).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu by including wherein the controller is configured to: output a second signal different from the first signal through the plurality of coils when the object is determined to be the wireless power reception apparatus, when a response signal to the second signal is received from the wireless power reception apparatus, calculate a signal intensity of the response signal for each of the plurality of coils, and determine the position of the object based on a comparison 
In regards to claim 7, Wu discloses the wireless power transfer apparatus of claim 1 and 6, but does not clearly disclose an output unit including at least one of a display and a speaker, wherein the controller is configured to output a message of the determined moving direction through the output unit.
However, Shahsavari discloses, in figure 1, an output unit (56) including at least one of a display and a speaker (Par 0020), wherein the controller (Fig. 4, 440 as discussed in Wu) is configured to output a message of the determined moving direction (Par 0040, as discussed in Wu) through the output unit (56).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including an output unit including at least one of a display and a speaker, wherein the controller is configured to output a message of the determined moving direction through the output unit in order to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0007). 
In regards to claim 8, Wu discloses the wireless power transfer apparatus of claim 1 and 6, but does not clearly disclose a communication circuit, wherein the controller configured to transmit a signal including data of the determined moving direction to the wireless power reception apparatus through the communication circuit.
However, Shahsavari discloses, in figure 1, a communication circuit (40), wherein the controller (Fig. 4, 440 as discussed in Wu) configured to transmit a signal including data of the determined moving direction to the wireless power reception apparatus  (Par 0040, as discussed in Wu) through the communication circuit (40; Par 0021-0022).

In regards to claim 13, Wu discloses the wireless power transfer apparatus of claim 11 and 12 in figure 4, but does not clearly disclose wherein the calculating of the data value further comprises calculating a quality factor of each of the plurality of coils when the object is positioned in the charge region, wherein the determining of the position of the object further comprises determining the position of the object based on a comparison result obtained by 39Attorney Docket No.: 2832-1052PUS1 comparing a data value of the calculated quality factor with a preset second reference value.
However, Shahsavari discloses, in figure 1, wherein the calculating of the data value further comprises calculating a quality factor of each of the plurality of coils (42) when the object is positioned in the charge region (Par 0055), wherein the determining of the position of the object further comprises determining the position of the object based on a comparison result (IM41-IM43; Par 0038, as discussed in Wu) obtained by 39Attorney Docket No.: 2832-1052PUS1comparing a data value of the calculated quality factor with a preset second reference value (IM42; Par 0038 as discussed in Wu).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including wherein the calculating of the data value further comprises calculating a quality factor of each of the plurality of coils when the object is positioned in the charge region, wherein the determining of the position of the object further comprises determining the position of the object based on a comparison result obtained by 39Attorney Docket No.: 2832-1052PUS1 comparing a data value of the calculated quality factor with a preset 
In regards to claim 14, Wu in view of Shahsavari discloses the claimed invention with respect to claim 13 above. Wu further discloses, in figure 4, determining whether the object is a wireless power reception apparatus that is a target of wireless power transfer (Par 0040), based on the data value of the calculated quality factor (Par 0055 as discussed in Shahsavari).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including determining whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on the data value of the calculated quality factor in order to determine the values of inductances and other measurements associated with the coils in the coil array and  to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0005, 0007).
In regards to claim 15, Wu in view of Shahsavari discloses the claimed invention with respect to claim 14 above. Wu further discloses, in figure 4, wherein the calculating of the data value further comprises: outputting a second signal (output of 440, input of 460) different from the first signal through the plurality of coils (as discussed in Fig. 2 221-228) when the object is determined to be the wireless power reception apparatus (41) (Par 0040); and when a response signal to the second signal is received from the wireless power reception apparatus (Par 0041), calculating a signal intensity (location information; par 0038) of the response signal for each of the plurality of coils (par 0038), wherein the determining of the position of the object further comprises determining the position of the object based on a comparison result (IM41-IM43; par 0038) obtained by comparing a data value of the calculated signal intensity with a preset third reference value (IM43; Par 0038).

In regards to claim 17, Wu discloses the wireless power transfer apparatus of claim 11 and 16, but does not clearly disclose outputting a message of the determined moving direction through an output unit of the wireless power transfer apparatus, the output unit including at least one of a display and a speaker.
However, Shahsavari discloses, in figure 1, outputting a message of the determined moving direction (Par 0040 as discussed in Wu) through an output unit (56) of the wireless power transfer apparatus, the output unit including at least one of a display and a speaker (par 0020).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including outputting a message of the determined moving direction through an output unit of the wireless power transfer apparatus, the output unit including at least one of a display and a speaker in order to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0007).
In regards to claim 18, Wu discloses the wireless power transfer apparatus of claim 11 and 16, but does not clearly disclose transmitting a signal including data of the determined moving direction to a 
However, Shahsavari discloses, in figure 1, transmitting a signal including data of the determined moving direction to a wireless power reception apparatus (par 0040 as discussed in Wu) through a communication circuit (40; Par 0021-0022) of the wireless power transfer apparatus. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Shahsavari by including transmitting a signal including data of the determined moving direction to a wireless power reception apparatus through a communication circuit of the wireless power transfer apparatus in order to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0007).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0072334 A1) in view of Cho et al. (US 2017/0133881).
In regards to claim 9, Wu discloses the wireless power transfer apparatus of claim 1 but does not clearly disclose wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the controller is configured to determine that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions.
However, Cho discloses, in figure 6E, wherein the charge region (101) associated with the plurality of coils (665b, 665c, 665e, 665f) includes a plurality of sub-regions (665b/665c and 665e/665f), and wherein the controller (Fig. 3, 310) is configured to determine that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions (665b/665c and 665e/665f, Par 0157).

In regards to claim 19, Wu discloses the wireless power transfer apparatus of claim 11 but does not clearly disclose wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the method further comprises determining that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions.
However, Cho discloses, in figure 6E, wherein the charge region associated with the plurality of coils (665b, 665c, 665e, 665f) includes a plurality of sub-regions (665b/665c and 665e/665f), and wherein the method further comprises determining that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions (665b/665c and 665e/665f, Par 0157).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Cho by including wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the method further comprises determining that the position of the object corresponds to a .
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896